Execution Version






















REGISTRATION RIGHTS AGREEMENT
BY AND AMONG
SWIFT ENERGY COMPANY
AND
THE PURCHASERS













--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE I DEFINITIONS    1
Section 1.01
Definitions    1

Section 1.02
Registrable Securities    3

ARTICLE II REGISTRATION RIGHTS    4
Section 2.01
Mandatory Registration    4

Section 2.02
Failure to File or Become Effective; Liquidated Damages    4

Section 2.03
Blackout and Delay Rights    5

Section 2.04
Sale Procedures    6

Section 2.05
Cooperation by Holders    9

Section 2.06
Expenses    9

Section 2.07
Indemnification    10

Section 2.08
Rule 144 Reporting    11

Section 2.09
Transfer or Assignment of Registration Rights    12

ARTICLE III MISCELLANEOUS    12
Section 3.01
Communications    12

Section 3.02
Successor and Assigns    13

Section 3.03
Assignment of Rights    13

Section 3.04
Recapitalization, Exchanges, Etc. Affecting the Shares    13

Section 3.05
Aggregation of Registrable Securities    13

Section 3.06
Specific Performance    13

Section 3.07
Counterparts    13

Section 3.08
Headings    14

Section 3.09
Governing Law    14

Section 3.10
Severability of Provisions    14

Section 3.11
Entire Agreement    14

Section 3.12
Amendment    14

Section 3.13
No Presumption    15

Section 3.14
Obligations Limited to Parties to Agreement    15

Section 3.15
Independent Nature of Purchaser’s Obligations    16

Section 3.16
Interpretation    16







i



--------------------------------------------------------------------------------






REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of January 26, 2017, by and among Swift Energy Company, a Delaware
corporation (the “Company”), and each of the Persons set forth on Schedule A to
the Share Purchase Agreement (as defined below) (each, a “Purchaser” and
collectively, the “Purchasers”).
WHEREAS, this Agreement is made in connection with the Closing of the issuance
and sale of Common Shares to the Purchasers pursuant to the Share Purchase
Agreement, dated as of January 20, 2017, by and among the Company and the
Purchasers (the “Share Purchase Agreement”); and
WHEREAS, the Company has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Purchasers pursuant to the Share
Purchase Agreement.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:
ARTICLE I
DEFINITIONS
Section 1.01    Definitions. Capitalized terms used herein without definition
shall have the meanings given to them in the Share Purchase Agreement. The terms
set forth below are used herein as so defined:
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.
“Allowed Delay Deadline” has the meaning specified therefor in Section 2.03 of
this Agreement.
“Business Day” means any day other than a Saturday, Sunday, any federal holiday
or any other day on which banking institutions in the State of Colorado or the
State of New York are authorized or required to be closed by law or governmental
action.
“Commission” means the U.S. Securities and Exchange Commission.
“Common Shares” means shares of the Company’s common stock, par value $0.01 per
share.


1



--------------------------------------------------------------------------------





“Closing Date” means the date on which the consummation of the purchase and sale
of the Common Shares to the Purchasers pursuant to the Share Purchase Agreement
occurs.
“Company” has the meaning specified therefor in the introductory paragraph of
this Agreement.
“Cut Back Shares” has the meaning specified therefor in Section 2.04 of this
Agreement.
“Effective Date” means the date that the applicable Registration Statement has
been declared effective by the Commission.
“Effectiveness Deadline” has the meaning specified therefor in Section
2.02(a)(ii) of this Agreement.
“Effectiveness Failure” has the meaning specified therefor in Section
2.02(a)(ii) of this Agreement.
“Effectiveness Period” has the meaning specified therefor in Section 2.01(a) of
this Agreement.
“Filing Failure” has the meaning specified therefor in Section 2.02(a)(i) of
this Agreement.
“Holder” means the record holder of any Registrable Securities.
“Liquidated Damages” has the meaning specified therefor in Section 2.02(a) of
this Agreement.
“Liquidated Damages Multiplier” means the product obtained by multiplying (x)
the Common Share Offering Price by (y) the number of Registrable Securities held
by a Holder that may not be disposed of without restriction and without the need
for current public information pursuant to any section of Rule 144 (or any
successor rule or regulation to Rule 144 then in force) under the Securities
Act.
“Listing Failure” has the meaning specified therefor in Section 2.02(a)(iii) of
this Agreement.
“Maintenance Failure” has the meaning specified therefor in Section 2.02(a)(iv)
of this Agreement.
“Mandatory Shelf Filing Date” has the meaning specified therefore in Section
2.01(a) of this Agreement.
“National Exchange” has the meaning specified therefor in Section 2.02(a)(iii)
of this Agreement.
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.


2



--------------------------------------------------------------------------------





“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.
“Registrable Securities” means the Common Shares to be acquired by the
Purchasers pursuant to the Share Purchase Agreement and includes any type of
interest issued to the Holder as a result of Section 3.04.
“Registration Expenses” has the meaning specified therefor in Section 2.02(b) of
this Agreement.
“Registration Statement” has the meaning specified therefor in Section 2.01(a)
of this Agreement.
“Restriction Termination Date” has the meaning specified therefor in Section
2.04 of this Agreement.
“SEC Restrictions” has the meaning specified therefor in Section 2.04 of this
Agreement.
“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.
“Share Purchase Agreement” has the meaning specified therefor in the recitals of
this Agreement.
Section 1.02    Registrable Securities. Any Registrable Security will cease to
be a Registrable Security (a) when a registration statement covering such
Registrable Security becomes or has been declared effective by the Commission
and such Registrable Security has been sold or disposed of pursuant to such
effective registration statement; (b) when such Registrable Security has been
disposed of pursuant to any section of Rule 144 (or any similar provision then
in effect) under the Securities Act; (c) when such Registrable Security is held
by the Company or one of its subsidiaries or Affiliates, except for Registrable
Securities issued to Affiliates (in which case, such Registrable Securities
shall cease to be Registrable Securities when such Affiliate sells or transfers
its Registrable Securities to another Affiliate or the Company or one of its
subsidiaries); (d) when such Registrable Security has been sold or disposed of
in a private transaction in which the transferor’s rights under this Agreement
are not assigned to the transferee of such securities pursuant to Section 2.09
hereof or (e) when such Registrable Security becomes eligible for resale without
restriction and without the need for current public information pursuant to any
section of Rule 144 (or any similar provision then in effect) under the
Securities Act, provided that this Section 1.02(e) shall not apply to any Holder
of such Registrable Security that is an affiliate (as defined in Rule 144(a)(1))
of the Company for so long as such Holder is an affiliate).
ARTICLE II
REGISTRATION RIGHTS
Section 2.01    Mandatory Registration. Following the date hereof, but no later
than ninety (90) days following the Closing Date (such date, the “Mandatory
Shelf Filing Date”), the Company


3



--------------------------------------------------------------------------------





shall prepare and use its commercially reasonable efforts to file a registration
statement with the Commission providing for registration and resale, on a
continuous or delayed basis pursuant to Rule 415, of all of the Registrable
Securities then outstanding from time to time; such registration statement shall
be on Form S-3 (or any equivalent or successor form) under the Securities Act
(the registration statement on such form, as amended or supplemented, the
“Registration Statement”). The Company shall use its commercially reasonable
efforts to cause the Registration Statement to be declared effective under the
Securities Act by the Commission as soon as reasonably practicable after the
Mandatory Shelf Filing Date, but in any event no later than the earlier of (A)
if the Registration Statement is subject to review by the Commission, one
hundred and fifty (150) days following the Closing Date, and (B) if the
Registration Statement is not subject to review by the Commission, five (5) days
following the date of receipt of such notice from the Commission (such earlier
date, the “Effectiveness Deadline”). The Company shall use its commercially
reasonable efforts to keep the Registration Statement continuously effective
under the Securities Act until the earlier of (A) the date when all of the
Registrable Securities covered by such Registration Statement have been sold,
and (B) the date on which all of the Common Shares sold to the Purchasers
pursuant to the Share Purchase Agreement cease to be Registrable Securities
hereunder (such period, the “Effectiveness Period”). The Registration Statement
when effective (including the documents incorporated therein by reference) will
comply as to form in all material respects with all applicable requirements of
the Securities Act and the Exchange Act and will not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading (in the case
of any prospectus contained in such Registration Statement, in the light of the
circumstances under which a statement is made). As soon as practicable following
the date that the Registration Statement becomes effective, but in any event
within two (2) Business Days of such date, the Company shall provide the Holders
with written notice of the effectiveness of the Registration Statement.
Section 2.02    Failure to File or Become Effective; Liquidated Damages.
(a)    If:
(i)    the Company has not filed the Registration Statement with the Commission
on or prior to the Mandatory Shelf Filing Date (a “Filing Failure”),
(ii)    the Registration Statement is not declared effective by the Commission
on or before the Effectiveness Deadline (an “Effectiveness Failure”),
(iii)    the Common Shares are not listed and quoted for trading on either the
New York Stock Exchange or the NASDAQ Stock Market LLC (such exchange on which
the Common Shares are to be listed, the “National Exchange”) within one hundred
and eighty (180) days following the Closing Date (a “Listing Failure”), or
(iv)    other than during an Allowed Delay, on any day during the Effectiveness
Period after the Common Shares have been listed and quoted for trading on the
National Exchange, sales of all of the Registrable Securities required to be
included on such Registration Statement cannot be made pursuant to such
Registration Statement (including, without limitation, because of a failure to
keep such Registration Statement effective, a


4



--------------------------------------------------------------------------------





failure to disclose such information as is necessary for sales to be made
pursuant to such Registration Statement, a suspension or delisting of the Common
Shares on the National Exchange or by reason of a stop order) or the prospectus
contained therein is not available for use for any reason (a “Maintenance
Failure”),
then, as partial relief for the damages to each Holder by reason of any such
delay in, or reduction of, its ability to sell the Registrable Securities (which
remedy shall not be exclusive of any other remedies available at law or in
equity), the Company shall pay to each Holder of Registrable Securities relating
to such Registration Statement, as liquidated damages and not as a penalty, an
amount in cash equal to one percent (1%) of the Liquidated Damages Multiplier of
such Holder: (1) on the date of such Filing Failure, Effectiveness Failure,
Listing Failure or Maintenance Failure, as applicable, and (2) on every thirty
(30) day anniversary of such Filing Failure, Effectiveness Failure, Listing
Failure or Maintenance Failure, until such failure is cured (in each case,
prorated for periods totaling less than thirty (30) days). The payments to which
the Holders shall be entitled pursuant to this Section 2.02(a) are referred to
herein as “Liquidated Damages.”
(b)    Following the initial payment of Liquidated Damages for any particular
event or failure (which shall be paid on the date of such event or failure, as
set forth above), without limiting the foregoing, if an event or failure giving
rise to Liquidated Damages is cured prior to any thirty (30) day anniversary of
such event or failure, then payment of such Liquidated Damages shall be made on
the third (3rd) Business Day after such cure. In the event the Company fails to
make Liquidated Damages payments in a timely manner in accordance with the
foregoing, such Liquidated Damages payments shall bear interest at the rate of
one percent (1%) per month (prorated for partial months) until paid in full.
(c)    Notwithstanding the foregoing, (i) no Liquidated Damages shall be owed to
any Holder (other than with respect to a Listing Failure or a Maintenance
Failure resulting from a suspension or delisting of the Common Shares on the
National Exchange) with respect to any period during which all of such Holder’s
Registrable Securities may be sold by such Holder without restriction under Rule
144 (including, without limitation, volume restrictions) and without the need
for current public information required by Rule 144(c)(1) (or Rule 144(i)(2), if
applicable) and (ii) no Liquidated Damages shall be owed to any Holder to the
extent such Holder shall have received Liquidated Damages in excess of 10% of
the aggregate Purchase Price of such Holder. For the avoidance of doubt, no more
than one payment of Liquidated Damages shall be payable by the Company at any
given time, notwithstanding that more than one failure giving rise to Liquidated
Damages shall have occurred and is continuing (e.g., an Effectiveness Failure
and a Listing Failure continuing simultaneously); provided that payment of
Liquidated Damages shall continue in accordance with this Section 2.02(c) until
all failures giving rise to such payments are cured.
Section 2.03    Blackout and Delay Rights. For not more than twenty (20)
consecutive days or for a total of not more than forty-five (45) days in any
twelve (12) month period, the Company may suspend the use of the prospectus
included in the Registration Statement in the event that the Company determines
in good faith that such suspension is necessary to (A) delay the disclosure of
material nonpublic information concerning the Company, the disclosure of which
at the time is not, in the good faith opinion of the Company, in the best
interests of the Company or (B) amend or


5



--------------------------------------------------------------------------------





supplement the Registration Statement or the related prospectus so that the
Registration Statement or prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the case of the prospectus in light
of the circumstances under which they were made, not misleading (an “Allowed
Delay”); provided, that the Company shall promptly (i) notify each Purchaser in
writing of the commencement of an Allowed Delay, but shall not (without the
prior written consent of an Purchaser) disclose to such Purchaser any material
nonpublic information giving rise to an Allowed Delay, (ii) advise the
Purchasers in writing to cease all sales under the Registration Statement until
the end of the Allowed Delay and (iii) use commercially reasonable efforts to
terminate an Allowed Delay as promptly as practicable.
Section 2.04    Sale Procedures. In connection with its obligations under this
Article II, the Company will, as expeditiously as possible:
(a)    prepare and file with the Commission such amendments and supplements to
the Registration Statement and the prospectus used in connection therewith as
may be necessary to keep the Registration Statement effective for the
Effectiveness Period and as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
covered by the Registration Statement;
(b)    make available to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing the Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such Selling
Holder may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities covered by such Registration Statement
or other registration statement;
(c)    if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Registration Statement or any
other registration statement contemplated by this Agreement under the securities
or blue sky laws of such jurisdictions as the Selling Holders shall reasonably
request in writing by the time the Registration Statement is declared effective
by the Commission; provided, however, that the Company will not be required to
qualify generally to transact business in any jurisdiction where it is not then
required to so qualify or to take any action that would subject it to general
service of process in any such jurisdiction where it is not then so subject;
(d)    promptly notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered by any of them under the Securities
Act, of (i) the filing of the Registration Statement or any other registration
statement contemplated by this Agreement or any prospectus


6



--------------------------------------------------------------------------------





or prospectus supplement to be used in connection therewith, or any amendment or
supplement thereto, and, with respect to such Registration Statement or any
other registration statement or any post-effective amendment thereto, when the
same has become effective; and (ii) the receipt of any written comments from the
Commission with respect to any filing referred to in clause (i) and any written
request by the Commission for amendments or supplements to the Registration
Statement or any other registration statement or any prospectus or prospectus
supplement thereto;
(e)    immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of (i)
the happening of any event as a result of which the prospectus or prospectus
supplement contained in the Registration Statement or any other registration
statement contemplated by this Agreement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus contained therein, in the light of the circumstances
under which a statement is made); (ii) the issuance or express threat of
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or any other registration statement contemplated by this
Agreement, or the initiation of any proceedings for that purpose; or (iii) the
receipt by the Company of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction. Following the provision of such
notice, the Company agrees to as promptly as practicable amend or supplement the
prospectus or prospectus supplement or take other appropriate action so that the
prospectus or prospectus supplement does not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing and to take such other commercially reasonable
action as is necessary to remove a stop order, suspension, threat thereof or
proceedings related thereto;
(f)    upon request and subject to appropriate confidentiality obligations,
furnish to each Selling Holder copies of any and all transmittal letters or
other correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to the Registration Statement;
(g)    otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;
(h)    cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by the Company are then
listed;
(i)    use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Company to enable the Selling Holders to consummate the disposition of such
Registrable Securities;


7



--------------------------------------------------------------------------------





(j)    provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the Effective Date; and
(k)    if requested by a Selling Holder, (i) incorporate in a prospectus
supplement or post-effective amendment such information as such Selling Holder
reasonably requests to be included therein relating to the sale and distribution
of Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering and (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment.
The Company will not name a Holder as an underwriter as defined in Section
2(a)(11) of the Securities Act in any Registration Statement without such
Holder’s consent. If the staff of the Commission requires the Company to name
any Holder as an underwriter as defined in Section 2(a)(11) of the Securities
Act, and such Holder does not consent thereto, then such Holder’s Registrable
Securities shall not be included on the Registration Statement and the Company
shall have no further obligations hereunder with respect to Registrable
Securities held by such Holder.
If at any time the Commission takes the position that the offering of some or
all of the Registrable Securities in the Registration Statement is not eligible
to be made on a delayed or continuous basis under the provisions of Rule 415
under the Securities Act or requires any Purchaser to be named as an
“underwriter,” the Company shall use its reasonable best efforts to persuade the
Commission that the offering contemplated by the Registration Statement is a
valid secondary offering and not an offering “by or on behalf of the issuer” as
defined in Rule 415 and that none of the Purchasers is an “underwriter.” The
Purchasers shall have the right to participate or have their counsel participate
in any meetings or discussions with the Commission regarding the Commission’s
position and to comment or have their counsel comment on any written submission
made to the Commission with respect thereto. No such written submission with
respect to this matter shall be made to the Commission to which the Purchasers’
counsel reasonably objects. In the event that, despite the Company’s reasonable
best efforts and compliance with the terms of this Section 2.04, the Commission
refuses to alter its position, the Company shall (i) remove from the
Registration Statement such portion of the Registrable Securities (the “Cut Back
Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities as the Commission may
require to assure the Company’s compliance with the requirements of Rule 415
(collectively, the “SEC Restrictions”). Any cut-back imposed on the Purchasers
pursuant to this Section 2.04 shall be allocated among the Purchasers on a pro
rata basis unless the SEC Restrictions otherwise require or provide or the
Purchasers otherwise agree. No Liquidated Damages shall accrue as to any Cut
Back Shares until such date as the Company is able to effect the registration of
such Cut Back Shares in accordance with any SEC Restrictions (such date, the
“Restriction Termination Date” of such Cut Back Shares). From and after the
Restriction Termination Date applicable to any Cut Back Shares, all of the
provisions of Article II (including the Liquidated Damages provisions) shall
again be applicable to such Cut Back Shares; provided, however, that (i) the
Filing Deadline for the Registration Statement including such Cut Back Shares
shall be ten (10) Business Days after such Restriction Termination Date, and
(ii) the date by which the Company


8



--------------------------------------------------------------------------------





is required to obtain effectiveness with respect to such Cut Back Shares under
Article II shall be the 90th day immediately after the Restriction Termination
Date. For the avoidance of doubt, for purposes of this Section 2.04, the term
“reasonable best efforts” shall not require the Company to institute or maintain
any action, suit or proceeding against the Commission or any member of the staff
of the Commission.
Each Selling Holder, upon receipt of notice from the Company of the happening of
any event of the kind described in subsection (e) of this Section 2.04, shall
forthwith discontinue offers and sales of the Registrable Securities by means of
a prospectus or prospectus supplement until such Selling Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by subsection (e)
of this Section 2.04 or until it is advised in writing by the Company that the
use of the prospectus may be resumed and has received copies of any additional
or supplemental filings incorporated by reference in the prospectus, and, if so
directed by the Company, such Selling Holder will deliver to the Company (at the
Company’s expense) all copies in their possession or control, other than
permanent file copies then in such Selling Holder’s possession, of the
prospectus covering such Registrable Securities current at the time of receipt
of such notice.
Section 2.05    Cooperation by Holders. The Company shall have no obligation to
include Registrable Securities of a Holder in the Registration Statement who has
failed to timely furnish such information that the Company determines, after
consultation with its counsel, is reasonably required in order for the
registration statement or prospectus supplement, as applicable, to comply with
the Securities Act.
Section 2.06    Expenses.
(a)    The Company will pay all reasonable Registration Expenses as determined
in good faith. In addition, except as otherwise provided in Section 2.07 hereof,
the Company shall not be responsible for legal fees incurred by Holders in
connection with the exercise of such Holders’ rights hereunder.
(b)    “Registration Expenses” means all expenses incident to the Company’s
performance under or compliance with this Agreement to effect the registration
of Registrable Securities on the Registration Statement pursuant to Section
2.01, and the disposition of such Registrable Securities, including, without
limitation, all registration, filing, securities exchange listing and fees
associated with the National Exchange, all registration, filing, qualification
and other fees and expenses of complying with securities or blue sky laws, fees
of the Financial Industry Regulatory Authority, fees of transfer agents and
registrars, all word processing, duplicating and printing expenses, any transfer
taxes and the fees and disbursements of counsel and independent public
accountants for the Company, including the expenses of any special audits or
“cold comfort” letters required by or incident to such performance and
compliance.
Section 2.07    Indemnification.
(a)    Indemnification by the Company. In the event of any registration of any
securities of the Company under the Securities Act pursuant to this Agreement,
the Company will, and hereby does, indemnify and hold harmless the seller of any
Registrable Securities covered by such


9



--------------------------------------------------------------------------------





registration statement, its directors and officers, each other Person who
participates in the offering or sale of such securities and each other Person,
if any, who controls such seller, within the meaning of the Securities Act,
against any losses, claims, damages or liabilities, joint or several, to which
such seller or any such director or officer or controlling person may become
subject, under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in any
registration statement under which such securities were registered under the
Securities Act, any preliminary prospectus, final prospectus or summary
prospectus contained therein, or any amendment or supplement thereto, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
the Company will reimburse such seller and each such director, officer, and
controlling person for any legal or any other expenses reasonably incurred by
them in connection with investigating or defending any such loss, claim,
liability, action or proceeding; provided that the Company shall not be liable
in any such case to the extent that any such loss, claim, damage, liability (or
action or proceeding in respect thereof) or expense arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in such registration statement, any such preliminary prospectus,
final prospectus, summary prospectus, amendment or supplement in reliance upon
and in conformity with information regarding such seller furnished by such
seller (or any representative of such seller) to the Company in writing or
electronically specifically stating that it is for use in the preparation
thereof. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such seller or any such director, officer
or controlling person and shall survive the transfer of such securities by such
seller.
(b)    Indemnification by the Sellers. The Company may require, as a condition
to including any Registrable Securities in any registration statement filed
pursuant to Section 2.01 above, that the Company shall have received an
undertaking satisfactory to it from the prospective seller of such securities,
to indemnify and hold harmless (in the same manner and to the same extent as set
forth in Section 2.07(a) above) the Company, each director of the Company, each
officer of the Company and each other Person, if any, who controls the Company
within the meaning of the Securities Act, with respect to any statement or
alleged statement in or omission or alleged omission from such registration
statement, any preliminary prospectus, final prospectus or summary prospectus
contained therein, or any amendment or supplement thereto, if such statement or
alleged statement or omission or alleged omission was made in reliance upon and
in conformity with information regarding such seller furnished by such seller
(or any representative of such seller) to the Company in writing or
electronically specifically stating that it is for use in the preparation of
such registration statement, preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement. The maximum liability of each seller for
any such indemnification shall not exceed the amount of proceeds received by
such seller from the sale of his/its Registrable Securities. Such indemnity
shall remain in full force and effect, regardless of any investigation made by
or on behalf of the Company or any such director, officer or controlling Person
and shall survive the transfer of such securities by such seller.
(c)    Notices of Claims, etc. Promptly after receipt by an indemnified party of
notice of the commencement of any action or proceeding involving a claim
referred to in Section 2.06(a) or


10



--------------------------------------------------------------------------------





(b) above, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party, give written notice to the latter of the
commencement of such action; provided that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations under Section 2.06(a) or (b) above, except to the extent that
the indemnifying party is actually prejudiced by such failure to give notice. In
case any such action is brought against an indemnified party, unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist in respect of such claim, the
indemnifying party shall be entitled to participate in and to assume the defense
thereof, jointly with any other indemnifying party similarly notified to the
extent that it may wish, with counsel reasonably satisfactory to such
indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party for any legal
or other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation. No indemnifying
party shall, without the consent of the indemnified party, consent to entry of
any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation.
(d)    Other Indemnification. Indemnification similar to that specified in
Sections 2.07(a), (b) and (c) above (with appropriate modifications) shall be
given by the Company and each seller of Registrable Securities with respect to
any required registration or other qualification of securities under any Federal
or state law or regulation of any governmental authority other than the
Securities Act.
(e)    Indemnification Payments. The indemnification required by this Section
2.07 shall be made by periodic payments of the amount thereof during the course
of the investigation or defense, as and when bills are received or expense,
loss, damage or liability is incurred.
Section 2.08    Rule 144 Reporting. With a view to making available the benefits
of certain rules and regulations of the Commission that may permit the sale of
the Registrable Securities to the public without registration, the Company
agrees to use its commercially reasonable efforts to:
(a)    make and keep public information regarding the Company available, as
those terms are understood and defined in Rule 144 under the Securities Act, at
all times from and after the date hereof;
(b)    file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
at all times from and after the date hereof; and
(c)    so long as a Holder owns any Registrable Securities, furnish, unless
otherwise available via EDGAR, to such Holder forthwith upon request a copy of
the most recent annual or quarterly report of the Company, and such other
reports and documents so filed as such Holder may reasonably request in availing
itself of any rule or regulation of the Commission allowing such Holder to sell
any such securities without registration.


11



--------------------------------------------------------------------------------





Section 2.09    Transfer or Assignment of Registration Rights. The rights to
cause the Company to register Registrable Securities granted to the Purchasers
by the Company under this Article II may be transferred or assigned by any
Purchaser to one or more transferees or assignees of Registrable Securities;
provided, however, that (a) unless the transferee or assignee is an Affiliate
of, and after such transfer or assignment continues to be an Affiliate of, such
Purchaser, the amount of Registrable Securities transferred or assigned to such
transferee or assignee shall represent at least $1.0 million of Registrable
Securities (based on the Common Share Price), (b) the Company is given written
notice prior to any said transfer or assignment, stating the name and address of
each such transferee or assignee and identifying the securities with respect to
which such registration rights are being transferred or assigned, and (c) each
such transferee or assignee assumes in writing responsibility for its portion of
the obligations of such Purchaser under this Agreement.
ARTICLE III
MISCELLANEOUS
Section 3.01    Communications. All notices and other communications provided
for or permitted hereunder shall be made in writing by facsimile, electronic
mail, courier service or personal delivery:
(a)    if to a Purchaser, to the respective address listed on Schedule A to the
Share Purchase Agreement.
(b)    if to a transferee of an Purchaser, to such Holder at the address
provided pursuant to Section 2.09 above; and
(c)    if to the Company:
Swift Energy Company
575 Dairy Ashford, Suite 1200    
Houston, TX 77079
Attention: Christopher M. Abundis, Vice President, General Counsel and Secretary
Email: chris.abundis@swiftenergy.com
with a copy to:
Vinson & Elkins L.L.P.
1001 Fannin Street
Suite 2500
Houston, TX 77002-6760
Attention: David P. Oelman
Email: doelman@velaw.com
and    
Vinson & Elkins L.L.P.
1001 Fannin Street



12



--------------------------------------------------------------------------------





Suite 2500
Houston, TX 77002-6760
Attention: James M. Prince
Email: jprince@velaw.com
All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by courier service or any other means.
Section 3.02    Successor and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties, including subsequent Holders of Registrable Securities to the extent
permitted herein.
Section 3.03    Assignment of Rights. All or any portion of the rights and
obligations of any Purchaser under this Agreement may be transferred or assigned
by such Purchaser only in accordance with Section 2.09 hereof.
Section 3.04    Recapitalization, Exchanges, Etc. Affecting the Shares. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all shares of the Company or any successor or assign of
the Company (whether by merger, consolidation, sale of assets or otherwise) that
may be issued in respect of, in exchange for or in substitution of, the
Registrable Securities, and shall be appropriately adjusted for combinations,
share splits, recapitalizations, pro rata distributions of shares and the like
occurring after the date of this Agreement.
Section 3.05    Aggregation of Registrable Securities.
All Registrable Securities held or acquired by Persons who are Affiliates of one
another shall be aggregated together for the purpose of determining the
availability of any rights and applicability of any obligations under this
Agreement.
Section 3.06    Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity that such Person may have.
Section 3.07    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.


13



--------------------------------------------------------------------------------





Section 3.08    Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
Section 3.09    Governing Law. THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF
ACTION (WHETHER IN CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF OR
RELATE TO THIS AGREEMENT OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS
AGREEMENT (INCLUDING ANY CLAIM OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR
RELATED TO ANY REPRESENTATION OR WARRANTY MADE IN OR IN CONNECTION WITH THIS
AGREEMENT), WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF DELAWARE WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  ANY ACTION
AGAINST ANY PARTY RELATING TO THE FOREGOING SHALL BE BROUGHT IN ANY FEDERAL OR
STATE COURT OF COMPETENT JURISDICTION LOCATED WITHIN THE STATE OF DELAWARE, AND
THE PARTIES HERETO HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION
OF ANY FEDERAL OR STATE COURT LOCATED WITHIN THE STATE OF DELAWARE OVER ANY SUCH
ACTION.  THE PARTIES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH DISPUTE BROUGHT IN SUCH COURT OR ANY DEFENSE OF
INCONVENIENT FORUM FOR THE MAINTENANCE OF SUCH DISPUTE.  EACH OF THE PARTIES
HERETO AGREES THAT A JUDGMENT IN ANY SUCH DISPUTE MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
Section 3.10    Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.
Section 3.11    Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by the Company set forth herein. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.
Section 3.12    Amendment. This Agreement may be amended only by means of a
written amendment signed by the Company and the Holders of a majority of the
then outstanding Registrable Securities; provided, however, that no such
amendment shall materially and adversely affect the rights of any Holder
hereunder without the consent of such Holder.
Section 3.13    No Presumption. If any claim is made by a party relating to any
conflict, omission or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.


14



--------------------------------------------------------------------------------





Section 3.14    Obligations Limited to Parties to Agreement. Each of the Parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted transferees and assignees) and the Company shall
have any obligation hereunder and that, notwithstanding that one or more of the
Purchasers may be a corporation, partnership or limited liability company, no
recourse under this Agreement or under any documents or instruments delivered in
connection herewith or therewith shall be had against any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the Purchasers or any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of any of the foregoing, whether by
the enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable Law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchasers or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the foregoing, as such, for any obligations of the Purchasers under this
Agreement or any documents or instruments delivered in connection herewith or
therewith or for any claim based on, in respect of or by reason of such
obligation or its creation, except in each case for any transferee or assignee
of a Purchaser hereunder.
Section 3.15    Independent Nature of Purchaser’s Obligations. The obligations
of each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under this
Agreement. Nothing contained herein, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of group or entity, or create
a presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement. Each Purchaser shall be entitled to independently protect and enforce
its rights, including without limitation, the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.
Section 3.16    Interpretation. Article and Section references are to this
Agreement, unless otherwise specified. All references to instruments, documents,
contracts and agreements are references to such instruments, documents,
contracts and agreements as the same may be amended, supplemented and otherwise
modified from time to time, unless otherwise specified. The word “including”
shall mean “including but not limited to.” Whenever any determination, consent
or approval is to be made or given by an Purchaser under this Agreement, such
action shall be in such Purchaser’s sole discretion unless otherwise specified.


[Signature pages to follow]




15



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.
SWIFT ENERGY COMPANY




By:    /s/ Christopher M. Abundis
Name: Christopher M. Abundis
Title: Vice President, General Counsel and Secretary










Signature Page to
    Registration Rights Agreement



--------------------------------------------------------------------------------






PURCHASERS:


SVMF 71, LLC




By:    /s/ James Dougherty        
Name: James Dougherty
Title: Fund Chief Financial Officer




Signature Page to
Registration Rights Agreement

--------------------------------------------------------------------------------







MatlinPatterson Global Advisers LLC as Advisor for MatlinPatterson Global
Opportunities Master Fund L.P.




By:    /s/ Michael Lipsky        
Name: Michael Lipsky
Title: Senior Portfolio Manager




Signature Page to
Registration Rights Agreement

--------------------------------------------------------------------------------







CVI Investments Inc. by Heights Capital Management its Authorized Agent




By:    /s/ Martin Kobinger        
Name: Martin Kobinger
Title: Investment Manager




Signature Page to
Registration Rights Agreement

--------------------------------------------------------------------------------







DW Value Master Fund, Ltd.


By:    DW Partners, LP, its investment manager
By:
DW Investment Partners, LLC, its general partner





By:    /s/ Shawn Singh        
Name: Shawn Singh
Title: Authorized Signatory




Signature Page to
Registration Rights Agreement

--------------------------------------------------------------------------------







HUTCHIN HILL CAPITAL PRIMARY FUND, LTD


By:
Hutchin Hill Capital LP, its Investment Manager





By:    /s/ Scott A. Kislin        
Name: Scott A. Kislin
Title: Chief Legal Officer




Signature Page to
Registration Rights Agreement